Title: [Diary entry: 23 February 1785]
From: Washington, George
To: 

Wednesday 23d. Mercury at 36 in the Morning—40 at Noon and 42 at Night. In the Morning it was calm and clear. About 10 oclock the wind, for about an hour, blew pretty fresh and cool from the No. West. It then shifted to the Eastward—died away and grew cloudy and towards Night had all the appearances of falling weather. Planted trees on the South Shrubbery similar to those of yesterday, in the South Shrubbery except the Lilacs for which I thought the ground too wet. Brought down a number of young Aspan trees from one Saml. Jenkins’s near the old Court House to transplant into the Serpentine Avenues to the Door. As they came late I had the roots buried until they could be transplanted in the places they are intended to grow.